Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 18, 2014

                                            No. 04-14-00799-CR

                                 IN RE Michael Joseph ROSENBERG

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On November 17, 2014, relator filed a pro se petition for writ of mandamus. The court
has considered relator’s petition and determined that we do not have jurisdiction to consider the
requested relief. The petition is DISMISSED FOR LACK OF JURISDICTION. The court’s
opinion will issue at a later date.

           It is so ORDERED on November 18th, 2014.


                                                                     _____________________________
                                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2014.




                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
  This proceeding arises out of Cause No. 1485, styled The State of Texas v. Michael Joseph Rosenberg, pending in
the 49th Judicial District Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.